Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	The amendments filed on 12/30/2020 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No. 2016/0118510) in view of Swanson (US Pat No. 7468485)
Regarding Claim 1, Wu et al. teaches a solar cell [Fig. 1, 0031], comprising a silicon substrate [110, Fig. 1, 0032] and a layer [120, 132, and 134, fig. 1, 0034, 0036] disposed on a substrate side of the 
Wu et al is silent on the layer comprises a polycrystalline silicon layer and a tunnel oxide layer interposed between the polycrystalline silicon layer and the silicon substrate.
Swanson et al. teaches a tunnel oxide on the front and back side of a solar cell [Fig. 1], a tunnel oxide layer may be formed on the back side of the wafer directly between the wafer and the back side polysilicon layer to allow for increased probability of electrons directly tunneling across it. The back side tunnel oxide layer blocks the back side flow of minority carriers (i.e. holes into the n-type regions and electrons into the p-type regions). [C2 ln 35-50]
Since Wu et al. also teaches a silicon substrate, and is concerned about increasing carrier collection efficiency [0007], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the tunnel oxide of Swanson et al. on the back side of the silicon substrate of Wu et al. in order to provide increased probability of electrons directly tunneling across it and block the flow of minority carriers [C2 ln 35-50]
Within the combination above, modified Wu et al. teaches wherein the layer [120, 132, and 134, fig. 1, 0034, 0036 of Wu et al. and the tunnel oxide of Swanson et al.] comprises a polycrystalline silicon layer [120, Fig. 1, 0033, 0034, layer 120 is formed by diffusion or ion implantation of layer 110, which can be a poly crystalline silicon layer] and a tunnel oxide layer [Swanson: tunnel oxide from combination] interposed between the polycrystalline silicon layer [120, Fig. 1, 0034] and the silicon substrate [110, Fig. 1, 0032].
Regarding Claim 3, within the combination above, modified Wu et al. teaches wherein the polycrystalline silicon layer is a p-doped silicon layer [See rejection above]
Regarding Claim 5, within the combination above, modified Wu et al. teaches wherein the tunnel oxide layer comprises a thermal oxide or a wet chemical oxide [Swanson: C3 ln 40-55]
Regarding Claim 6, within the combination above, modified Wu et al. teaches wherein the tunnel oxide layer has a thickness of 7 to 20 angstrom overlapping the claimed between 0.5 - 2.5 nm [Swanson: C2 ln 40-50]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 10, within the combination above, modified Wu et al. teaches wherein the contact structure is an aluminum based contact structure [140 and 150, Fig. 1, 0038]
Regarding Claim 11, within the combination above, modified Wu et al. teaches wherein the aluminum based contact structure comprises silicon [0038]
Regarding Claim 12, within the combination above, modified Wu et al. teaches wherein the contact structure comprises an aluminum-silicon alloy layer [0038] and a p+ doped silicon layer interfacing with the silicon substrate [layer 120 is interfacing with the silicon substrate 110]
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No. 2016/0118510) in view of Swanson (US Pat No. 7468485) as applied above in addressing claim 1, in further view of Arima (US Pub No. 2017/0236964)
Regarding Claim 7, within the combination above, modified Wu et al. teaches a capping layer made of silicon nitride [0046] but is silent on wherein the layer further comprises a hydrogen providing capping layer disposed on the polycrystalline silicon layer. Arima et al. teaches the use of hydrogen after the formation of a passivation layer in order to reduce the speed of recombination of the minority carriers [0070].

Regarding Claim 8, within the combination above, modified Wu et al. teaches wherein the capping layer comprises silicon nitride [0046]
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No. 2016/0118510) in view of Swanson (US Pat No. 7468485) and Arima (US Pub No. 2017/0236964) as applied above in addressing claim 7, in further view of  in further view of Gee (US Pub No. 2013/0255765)
Regarding Claim 9, within the combination above, modified Wu et al. is silent on wherein the capping layer has a thickness of 4 - 200 nm.
Gee et al. teaches a capping layer made of silicon nitride with a thickness of 5 nm to 200 nm overlapping the claimed 4 to 200 nm [0027].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the capping layer thickness of modified Wu et al. with the thickness of Gee et al. as it is merely the selection of a known capping layer thickness in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No. 2016/0118510) in view of Swanson (US Pat No. 7468485) as applied above in addressing claim 1, in further view of Manivannan (US Pub No. 2006/0255340)
Regarding Claim 2, within the combination above, modified wherein the polycrystalline silicon layer is an intrinsic polycrystalline silicon layer.
Manivannan et al. teaches a intrinsic polycrystalline bsf layer which can be used to provide improved carrier collection efficiency [0020].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the polycrystalline bsf layer of modified Wu et al. with the intrinsic polycrystalline layer of Manivannan et al. in order to provide improved carrier collection efficiency [0020]
Regarding Claim 4, within the combination above, modified Wu et al. teaches wherein the polycrystalline silicon layer has a thickness of 1 to 30 nm [0026] overlapping the claimed thickness of  between 5 -300 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No. 2016/0118510) in view of Swanson (US Pat No. 7468485) as applied above in addressing claim 1, in further view of Rohatgi (US Pub No. 2009/0025786)
Regarding Claim 15, within the combination above, modified Wu et al. is silent on wherein the contact structure extends entirely through the thickness of the polycrystalline silicon layer and the thickness of the tunnel oxide layer.
Rohatgi et al. teaches a BSF layer with a thickness of 6 to 15 micrometers [0059].

The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, Swanson et al. teaches a tunnel oxide layer thickness of 7-20 angstrom [C2 ln 35-55], Rohatgi et al teaches a BSF thickness of 6 to 15 micrometers, both the tunnel oxide and BSF are applied to the teaching of modified Wu et al. and as a result would result in a structure where the BSF portion would be above the tunnel oxide resulting in the contact structure extending entirely through the thickness of the polycrystalline silicon layer and the tunnel oxide layer.
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
As a result of the combination of claim 1, modified Wu et al. teaches wherein the layer [120, 132, and 134, fig. 1, 0034, 0036 of Wu et al. and the tunnel oxide of Swanson et al.] comprises a polycrystalline silicon layer [120, Fig. 1, 0033, 0034, layer 120 is formed by diffusion or ion implantation of layer 110, which can be a poly crystalline silicon layer] and a tunnel oxide layer [Swanson: tunnel oxide from combination] interposed between the polycrystalline silicon layer [120, Fig. 1, 0034] and the silicon substrate [110, Fig. 1, 0032].
The combination provides the tunnel oxide of Swanson et al. between 110 and 120 of Wu et al., the resulting in the tunnel oxide between the polycrystalline silicon layer 120 and silicon substrate 110.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726